Rich, J.:
The plaintiff has recovered in an action upon a policy of insurance for losses sustained by fire. The policy provides, as a condition precedent to maintaining the action, that the insured should, within sixty days after the fire occurred, file with the company sworn proofs of loss. It is conceded that such proofs were not filed, and the respondent’s contention to support the judgment rests upon the conduct of one of the defendant’s adjusters and his conversations with him, which it is claimed establishes a waiver of the requirement of the policy to file such proof of loss. The evidence does not support this contention and the judgment must be reversed and a new trial ordered, costs to abide the event. Woodward, Jenks, Hooker and Gaynor, JJ., concurred. Judgment of .the Municipal Court reversed and new trial ordered, costs to abide the event.